Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to amendment filed on 9/07/2021. Claims 4 and 14 are cancelled. Claims 1, 5, 11 and 15 are amended. Claims 1-3, 5-13 and 15-20 are pending. 
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The examiner notes for the record that by way of this Examiner’s Amendment, claims 1 and 11 have been amended. 
Note: Please replace previously submitted claims 1 and 11 with newly presently claims 1 and 11 listed below. 

1. (Currently amended) A method for authentication and authorization adapted for an authentication server, comprising: receiving a login information from a first application; in response to authenticating that the login information is valid, generating a user token, and sending the user token to the first application; receiving a first request of the first application for invoking a first application programming interface, wherein the first request comprises the user token, a first identity of the first application, and a first key of the first application, wherein the first identity and the first key are assigned to the first application by the authentication server in response 

11. (Currently amended) An authentication server, comprising: a storage circuit, storing a plurality of modules; and a processor, coupled to the storage circuit and accessing the modules to perform the following steps: receiving a login information from a first application; in response to authenticating that the login information is valid, generating a user token, and sending the user token to the first application; receiving a first request of the first application for invoking a first application programming interface, wherein the first request comprises the user token, a first identity of the first application, and a first key of the first application, wherein the first identity and the first key are assigned to the first application by the authentication server in response  that the first application is registered on the authentication server; and5Customer No.: 31561 Docket No.: 082883-US-PA Application No.: 16/279,935 in response to authenticating that the user token, the first identity, and the first key are valid, generating a first application token associated with the first application, and sending the first application token to the first application to authorize the first application to invoke the first application programming interface.
Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for managing a developer’s API access. 

The examiner finds applicant’s remarks submitted on 9/07/2021 to be persuasive. The examiner concurs with the applicant’s assertion that the prior art of record, alone or in combination, does not expressly disclose applicant’s feature(s) of, “wherein the first identity and the first key are assigned to the first application by the authentication server in response that the first application is 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
	The examiner withdraws the objection in view of applicant’s title amendment. 

Examiner’s Remarks – Specification Objection (Abstract)
	The examiner withdraws the objection in view of applicant’s Abstract amendment. 

Examiner’s Remarks – 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendment(s). 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: ZHAO; Qingwei et al. (US Patent Publication No. 2014/0331240) and Boydstun; Kenneth C. et al. (US Patent No. 7,334,254).



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN F WRIGHT/Examiner, Art Unit 2497